Exhibit 10.5

AMENDMENT NUMBER ONE

TO

THE

SUNTRUST BANKS, INC. MANAGEMENT INCENTIVE PLAN

As Last Amended and Restated as of March 14, 2005

§ 1

Pursuant to the power reserved in Section 2 of the SunTrust Banks, Inc.
Management Incentive Plan, the Plan as last amended and restated as of March 14,
2005 is amended as set forth in this Amendment Number One to the Plan.

§ 2

Section 5A, Financial Goals for Covered Employees, is hereby amended to read as
follows:

For each Plan Year, the Committee shall establish for each Participant who is
expected to be a Covered Employee and, at the Committee’s discretion, for any
other Participant one or more Financial Goals. These Financial Goals may be
established in any manner the Committee deems appropriate, including achievement
on an absolute or a relative basis as compared to peer groups or indexes, and
these goals may be established as multiple goals or as alternative goals. The
Committee shall determine the Final Value of each Award as a specified percent
of the Participant’s Base Wages based on the attainment of such Financial Goals
for the Plan Year. The Committee may fix a minimum Financial Goal for the Plan
Year, and the Final Value of an Award shall be equal to zero if the minimum
Financial Goal is not achieved. The Committee may also fix a maximum Financial
Goal and such other Financial Goals which fall between the maximum and minimum
Financial Goals as the Committee shall deem appropriate, with corresponding
Final Values for such Awards with respect to the Corporation. Subject to
Section 6B, Awards will be determined based upon achieving or exceeding the
Financial Goals set by the Committee, and the Committee may establish Financial
Goals with the expectation and understanding that the Committee nevertheless
will reduce a Covered Employee’s Award based on the achievement of such
Financial Goals in accordance with Section 6B to a level commensurate with a
Covered Employee’s achievement of other goals set by the Committee. Straight
line interpolation will be used to calculate Awards when performance falls
between any two specified Financial Goals. In determining whether any Financial
Goal has been satisfied, the Committee may exclude any or all extraordinary
items (as determined under U.S. generally accepted accounting principles), and
any other unusual or non-recurring items, including but not limited to, charges
or costs associated with restructurings of the Corporation, discontinued
operations and the



--------------------------------------------------------------------------------

cumulative effects of accounting changes. In addition, the Committee may adjust
any Financial Goal for a Plan Year as it deems equitable to recognize unusual or
non-recurring events affecting the Corporation, changes in tax laws or
accounting procedures and any other factors as the Committee may determine
(including adjustments that would result in the Corporation’s payment of
non-deductible compensation). The Committee shall identify any such exclusions
and adjustments which the Committee will use to determine whether a Financial
Goal has been satisfied by a Covered Employee when the Committee sets the
related Financial Goals. No Participant may receive an Award in excess of $5
million for any given Plan Year.

§ 3

Section 6B under the heading Payment of Awards is hereby amended to read as
follows:

Notwithstanding the terms of any Award and the achievement of any Performance
Goals, the Committee in its sole and absolute discretion may reduce the amount
of the Award payable to any Participant for any reason, recognizing on the one
hand that the Committee may establish Financial Goals with the expectation and
understanding that the Committee nevertheless will reduce a Covered Employee’s
Award based on the achievement of such Financial Goals in accordance with this
Section 6B to a level commensurate with a Covered Employee’s achievement of
other goals set by the Committee and recognizing on the other hand that the
Committee may determine (among other things) that the Financial Goals or other
goals underlying an Award had become an inappropriate measure of achievement for
a Participant, that there was a change in the Participant’s employment status,
position or duties or in the Committee’s expectation of his or her level of
performance or that the Participant’s was working for less than the entire Plan
Year.

§ 4

The amendments made by this Amendment Number One shall be effective on
January 1, 2007.

 